 


114 HR 995 IH: Veterans Day Moment of Silence Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 995 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2015 
Mr. Lynch (for himself, Mr. Boustany, Ms. Clarke of New York, Mr. Deutch, Mr. Franks of Arizona, Mr. Jones, Mr. Keating, Mr. McGovern, Mr. Meeks, Mr. Neal, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 36, United States Code, to encourage the nationwide observance of two minutes of silence each Veterans Day. 
 
 
1.Short titleThis Act may be cited as the Veterans Day Moment of Silence Act. 2.Observance of Veterans Day (a)Two minutes of silenceChapter 1 of title 36, United States Code, is amended by adding at the end the following new section: 
 
145.Veterans DayThe President shall issue each year a proclamation calling on the people of the United States to observe two minutes of silence on Veterans Day in honor of the service and sacrifice of veterans throughout the history of the Nation, beginning at— (1)3:11 p.m. Atlantic standard time; 
(2)2:11 p.m. eastern standard time; (3)1:11 p.m. central standard time; 
(4)12:11 p.m. mountain standard time; (5)11:11 a.m. Pacific standard time; 
(6)10:11 a.m. Alaska standard time; and (7)9:11 a.m. Hawaii-Aleutian standard time.. 
(b)Clerical amendmentThe table of sections for chapter 1 of title 36, United States Code, is amended by adding at the end the following new item:   145. Veterans Day..  